FILED
                                                                        JUNE 22, 2021
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )         No. 37268-5-III
                     Respondent,              )
                                              )
       v.                                     )         OPINION PUBLISHED IN PART
                                              )
IBRAHIM DEVEN TERAN ARNO,                     )
                                              )
                     Appellant.               )

       STAAB, J. — Ibrahim Arno presented a forged check to a bank. He was charged

and convicted of forgery, possession of stolen property, and bail jumping.

       He now appeals, arguing there is insufficient evidence to sustain a conviction for

possession of stolen property because a paper check does not qualify as an access device.

He also contends the State committed flagrant, ill-intentioned misconduct in closing

argument and his trial counsel was ineffective for failing to object to the improper

argument.1

       In the published portion of this opinion, we hold that a paper check presented to a

bank is excluded from the definition of an access device as “a transfer originated solely


       1
         Mr. Arno’s opening brief also assigns error to a jury instruction, but he
withdraws this assignment of error in his reply brief after conceding the instruction was
correct.
No. 37268-5-III
State v. Arno


by paper instrument.” RCW 9A.56.010(1). Because the State relied on the check as the

sole access device, the evidence is insufficient to support Mr. Arno’s conviction for

possession of stolen property. In the unpublished portion of the opinion, we reject Mr.

Arno’s remaining arguments and affirm his convictions for bail jumping and forgery.

                                           FACTS

       Ibrahim Arno brought a forged check for $1,000 to a Wells Fargo Bank in May

2018. The check was nominally written and signed by Jesse Pinnow. Mr. Pinnow

testified that a box of checks had been stolen from his house in 2017 and that the check in

question was one of those that had been stolen. He denied writing the check, and the

signature on the check did not match the bank’s records. The account the check was

drawn on had been closed earlier after several of the stolen checks were fraudulently

cashed in the weeks after they were stolen.

       Mr. Arno testified that he received the check as repayment for a debt from a

friend, Randolph Bill, who in turn was owed money by his cousin, who would give Mr.

Bill a check to give to Mr. Arno. Mr. Bill was not located by law enforcement and did

not testify at trial. Mr. Pinnow testified that he did not know Mr. Bill or Mr. Arno.

       Mr. Arno told officers that he initially received the check with no signature, sent it

back, and received it again, this time with the signature. He testified at trial that he

attempted to cash the check as soon as he received it via “picture deposit,” but that this

had not worked. He testified that he only brought the check in to the bank to see if it was

                                              2
No. 37268-5-III
State v. Arno


good. Previously he had stated to officers that he brought the check to Wells Fargo

because they could cash it there immediately. Arno also told officers that he “didn’t

think something was right” about the check. Report of Proceedings (RP) at 243.

       Mr. Arno stayed at the bank while law enforcement was called and was cordial

and cooperative. Mr. Arno had not endorsed the check. Mr. Arno worked at a 7-Eleven

and testified the debt Mr. Bill owed him was from store items Mr. Arno had given Mr.

Bill that were charged to Mr. Arno’s own employee account, which was ultimately

deducted from his paychecks.

       While his charges were pending, Mr. Arno missed a court date. At trial, he

testified that he received a scheduling order with several dates crossed out and was

“confused.”

       A jury found Mr. Arno guilty of forgery, possession of stolen property, and bail

jumping. On appeal, he challenges his convictions for possession of stolen property and

bail jumping but does not challenge his forgery conviction.

                                       ANALYSIS

       A.     SUFFICIENCY OF EVIDENCE FOR POSSESSION OF STOLEN PROPERTY.

       Mr. Arno contends that the evidence was insufficient to support his conviction for

possession of stolen property because the statutory definition of “access device”

specifically excludes paper checks from its definition.




                                             3
No. 37268-5-III
State v. Arno


       This issue requires us to construe the statute and then apply the facts. Our

construction of the statute is reviewed de novo. State v. Pratt, 196 Wn.2d 849, 852, 479

P.3d 680 (2021). The facts will be viewed in a light most favorable to the State. State v.

Homan, 181 Wn.2d 102, 105, 330 P.3d 182 (2014).

       When we consider the statute’s parameters, our primary duty is to ascertain and

carry out the legislative intent. Pratt, 196 Wn.2d at 853. In determining legislative

intent, the first step is to determine if the statute is ambiguous. A statute is ambiguous if

there is more than one reasonable interpretation. State v. Evans, 177 Wn.2d 186, 192-93,

298 P.3d 724 (2013).

       A person is guilty of second degree possession of stolen property if he “possesses

a stolen access device.” RCW 9A.56.160(1)(c). “Access device” is defined as “any card,

plate, code, account number, or other means of account access that can be used . . . to

initiate a transfer of funds, other than a transfer originated solely by paper instrument.”

RCW 9A.56.010(1) (emphasis added).

       Mr. Arno argues that the statute’s plain language excludes an attempt to transfer

funds by presenting a bad check for payment. We agree. If the exclusion is to mean

anything, it clearly applies to the presentation of a paper check at a bank.

       In State v. Chang, Division One provided an in-depth analysis of this statutory

exclusion. 147 Wn. App. 490, 503, 195 P.3d 1008 (2008). Ultimately, the court

concluded that a person could be charged with possessing a stolen access device for

                                              4
No. 37268-5-III
State v. Arno


merely possessing bank account numbers. But “[w]here a defendant has actually used or

attempted to use a paper instrument to initiate a transfer of funds, the more traditional

charges like forgery or fraud remain available as charging options.” Id. at 504. The facts

in this case fit squarely within the statutory exception as interpreted by the court in

Chang.

       The State argues that the conclusion in Chang was dicta because it was not

necessary to decide the issue in that case. Maybe so, but it is very persuasive dicta given

the clear language of the statute. Moreover, the State fails to suggest an alternative

interpretation of the exclusion that gives meaning to the statute’s plain language. If the

exclusion does not apply to presentment of a forged check, it is hard to imagine the

circumstances under which it would apply.

       Finally, the State argues that it was prosecuting Mr. Arno for possessing an account

number, not for presenting a forged check. The record belies the State’s argument. In

closing, the State made it clear that it was prosecuting Mr. Arno for possessing a stolen

check. “So, when we’re talking about access device, we’re talking about check 214. . . .

So it is an access device. In other words, check 214.” RP at 400-01. Later, the State

again reaffirms, “Again, we talked earlier about what the definition of access device is.

It’s a check. Check 214 is an access device.” RP at 404.

       Nonetheless, the State points to its argument in closing where the prosecutor

explains that the bad check contained account numbers and a routing number that a

                                              5
No. 37268-5-III
State v. Arno


person could use to pay bills over the phone. As Mr. Arno points out, however, the

prosecutor’s arguments are not evidence. In other words, “[t]his may be a provable

proposition, but the State did not prove it.” State v. Rose, 175 Wn.2d 10, 17, 282 P.3d

1087 (2012). In addition, it is clear that the State was not charging Mr. Arno for

possessing bank account numbers; it was charging him with possession of a stolen check.

       We hold that a paper check presented to a bank is excluded from the definition of

an access device as “a transfer originated solely by paper instrument.” RCW

9A.56.010(1). Thus, there is insufficient evidence to support Mr. Arno’s conviction for

second degree possession of stolen property.

       The panel having determined that only the foregoing portion of this opinion will

be printed in the Washington Appellate Reports, and that the remainder having no

precedential value, shall be filed for public record pursuant to RCW 2.06.040, it is so

ordered.


       B.    DID THE STATE IMPROPERLY MISSTATE THE KNOWLEDGE ELEMENT DURING
       CLOSING?

       Next, Mr. Arno argues the State repeatedly argued in closing that it only had to

prove constructive knowledge to prove the knowledge element for the charges of

possession of stolen property and bail jumping. Because we have reversed the conviction

for possession of stolen property on the ground of insufficient evidence, we will apply




                                             6
No. 37268-5-III
State v. Arno


this argument only to the bail jumping conviction. Mr. Arno does not challenge his

forgery conviction on appeal.

       Mr. Arno did not object to the State’s closing argument, so any alleged

impropriety and prejudice must rise to the level of being “so flagrant and ill intentioned

that an instruction would not have cured the prejudice.” State v. Walker, 182 Wn.2d 463,

477-78, 341 P.3d 976 (2015). When considering whether arguments during closing are

improper, we assess the conduct in the context of the entire argument. State v.

Loughbom, 196 Wn.2d 64, 74-75, 470 P.3d 499 (2020).

       To prove the charge of bail jumping, the State was required to prove that Mr. Arno

had been “released by court order with knowledge of the requirement of a subsequent

personal appearance before that court.” Clerk’s Papers at 54. During trial, Mr. Arno

testified that he signed and received a scheduling order that contained five court dates,

three of which were crossed out. He testified that he missed his court date because he

was confused. In closing, the State argued that confusion was an excuse, not a defense to

bail jumping.

       Contrary to Mr. Arno’s assertion, the State’s argument did not diminish the

knowledge element for bail jumping. The State needed to prove that he had knowledge

of his next court date. Being confused about a court date does not equate with a lack of

knowledge.




                                             7
No. 37268-5-III
State v. Arno


       Nor did the State argue or suggest that Mr. Arno “should have known” his court

date even if he did not actually know it. See State v. Allen, 182 Wn.2d 364, 376-79, 341

P.3d 268 (2015) (prosecutor repeatedly misstated the element of actual knowledge as

being met if the defendant “should have known.”) Instead, the State argued that he knew

his court date and failed to appear. We find no error as it pertains to the conviction for

bail jumping.

       The lack of error forecloses Mr. Arno’s final argument that his attorney was

ineffective for failing to object to the prosecutor’s closing argument.

       Reverse conviction for second degree possession of stolen property and dismiss

with prejudice. Affirm convictions for forgery and bail jumping. Remand for

resentencing.

                                              _________________________________
                                                      Staab, J.

WE CONCUR:



_________________________________
      Siddoway, A.C.J.



_________________________________
      Lawrence-Berrey, J.




                                              8